                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

CHARLENE CRAWFORD                                                                        PLAINTIFF

v.                                      No. 5:18-CV-05018

KARCHER NORTH AMERICA, INC.                                                          DEFENDANT

                                          JUDGMENT

       For the reasons set out in the Court’s opinion and order entered on this date, IT IS HEREBY

ADJUDGED that Plaintiff Charlene Crawford have judgment on her complaint against Defendant

Karcher North America, Inc. in the amount of $75,000, comprising all damages, costs, and

attorney’s fees in this action. Post-judgment interest will accrue at a rate of 2.43%.

       IT IS SO ADJUDGED this 1st day of May, 2019.


                                                              /s/P. K. Holmes, 
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE
